Citation Nr: 1421295	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.  

2.  Entitlement to service connection for skins disorders, claimed as porphyria cutanea tarda and chloracne, to include as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension (HTN), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to April 1965 and from May 1968 to February 1969, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the Board remanded the claims for additional evidentiary development, to include obtaining of medical treatment records and Social Security Administration (SSA) documents.  

It is noted that the issues pertaining to entitlement to service connection for skin disorders were previously separately characterized as claims for porphyria cutanea tarda and for chloracne.  Currently, these issues have been combined and expanded as on the title page of this decision to properly reflect all skin disabilities for which the Veteran has been diagnosed during the course of this appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand his claims for service connection for additional development action.  

Peripheral Neuropathy

The record shows that the Veteran had Vietnam service.  Exposure to herbicides is therefore presumed.  He alleges that he suffers from peripheral neuropathy to include as due to herbicide exposure.  The record includes diagnosis of median nerve neuropathy in 2004.  Subsequently dated records are relatively silent as to this disorder.  No examiner has opined as to the etiology of this condition, if existent.  

Under these particular circumstances, the Board believes a VA examination and etiology opinion are necessary to fully meet the duty to assist the Veteran with his claims.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Skin Disorders

The Veteran also contends that he has current skin problems due to his presumed herbicide exposure while on active duty.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2013).  

For the purposes of § 3.307 (2013), the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2013).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  

The diseases listed at 38 C.F.R. § 3.309(e) (2013) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-89 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the record reflects that the Veteran has been treated for various skin disorders over the years.  This includes basal cell carcinoma of the ear, actinic keratosis, contact dermatitis, and a scalp infection.  His claim was denied below on the basis that he has not been diagnosed with a skin condition that is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2013).  However, given the various skin problems documented in the evidence of record, the Board finds that clarification is necessary in order to determine whether the Veteran does or does not have such a presumptive skin condition.  Therefore, a remand is required for a VA medical examination and opinion that addresses this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

HTN

The Veteran also contends that he has HTN related to service.  The record reflects current diagnosis of HTN since approximately 1997.  While VA cardiac examination was conducted in September 2010, the examiner did not specifically address the etiology of the Veteran's HTN.  He did note, however, that the Veteran's history included multiple myocardial infarctions (first one in 1993) and that his cardiac diagnosis included coronary artery disease (CAD) with HTN.  

Subsequently, during the appeal process, in an August 2011 rating decision, service connection for CAD was granted.  This grant was pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404, 1409 (N.D. Ca. 1989 (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  The RO did so in response to VA adding ischemic heart disease to the disabilities listed in 38 C.F.R. § 3.309(e) (2013) as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010).  

Additional VA examination is necessary to address whether HTN is associated with the Veteran's now service-connected CAD or whether CAD aggravated his HTN beyond natural progression.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  Colvin and Hatlestad, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC)/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his peripheral neuropathy, skin disorders, or HTN, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any peripheral neuropathy found, to specifically include as due to herbicide exposure.  It is imperative that the claims file be made available to the examiner for review.  

The examiner should clearly report whether a medical diagnosis of peripheral neuropathy of the upper and/or lower extremities is warranted.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such peripheral neuropathy of the upper and/or lower extremities is causally related to the Veteran's service, to specifically include presumed exposure to herbicides during service.  

The examiner should offer a rationale for any opinion with reference to pertinent evidence.  

3.  The Veteran should be afforded an examination to address the nature and etiology of his skin disorders, claimed as porphyria cutanea tarda and chloracne.  The claims file must be made available to the examiner for review in connection with the examination.  

Following evaluation of the Veteran, the examiner must indicate whether the Veteran has any chronic skin condition that has been presumptively associated with herbicide exposure 38 C.F.R. § 3.309(e) (2013).  If the examiner finds the Veteran has porphyria cutanea tarda or chloracne or other acneform disease consistent with chloracne, the examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that such disability was present within one year after the Veteran's last date of exposure to herbicides.

If a skin disorder is diagnosed on examination, but such skin disorder is not found to be a presumptive condition associated with exposure to herbicides, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disorder commenced during or is otherwise related to the Veteran's period of active duty service.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.  

4.  Schedule the Veteran for an examination to determine the current nature and etiology of his HTN.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the complete record and the results of his physical examination, the examiner is asked to address the following:  

Provide an opinion addressing whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's HTN is related to service or whether it is at least as likely as not (50 percent probability or more) that his HTN was caused or aggravated by his service-connected CAD.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

A complete rationale must be provided for all opinions expressed.

5.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in December 2011, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

